Opinion by
Mr. Justice Brown,
The record in this case does not disclose the reason why the court below entered the judgment of nonsuit, but we assume it was on the ground of the contributory negligence of the plaintiff. According to his own testimony, he was so careless before crossing the track, and so reckless of Ms duty to protect himself from impending danger, that it would have been palpable error to have submitted his case to the jury. He testified that, on January 11, 1900, he was driving a two-horse wagon westward from Twelfth street, on Thompson street, in the city of Philadelphia; that the wagon was a big, high seated one with curtains all down the sides, because it was raining; that, when he reached the flag crossing across Thompson street, on the east side of Thirteenth street, he gave one look “ out from underneath the cover ” of his wagon, down Thirteenth street, for a distance of fifty or seventy feet, to see if a trolley car was coming, and, seeing none within that distance, he sat back in the wagon, satisfied that he could cross the track without being struck; that, giving no further look, he went straight ahead, and the next thing he knew Ms wagon was Mt. Hut*103ton, who was in tbe wagon with him, testified ■ that it was necessary to stoop forward and look around the curtains to get a view of Thirteenth street from the south, the direction from which the car was coming.
The duty of the plaintiff, when he was entering Thirteenth street, was to be on the lookout for the approaching car, and, when on the street, to continue to look until the track was reached: Burke v. Union Traction Co., 198 Pa. 497; but he failed even to look as he should have looked when he was about to enter the street, and he did not look at all when his team was on it and came to the track. A single glance “ out from underneath the cover” of his wagon, down the street for but fifty or seventy feet, was not such a looking as enabled him to see the danger into which he took his wagon an instant later; and this careless looking was in itself negligence. It was a mere heedless glance, and not an adequate performance of the duty required by the situation: Warner v. Peoples’ Street Railway Co., 141 Pa. 615. After this careless look or glance he did not look again, or attempt to do so, when he got on the street and reached the track. On the contrary, he sat back in his wagon, between its curtained sides, with the view of Thirteenth street and the coming car cut off, and, with unconcern that amounted to recklessness, placidly drove on until his wagon was struck. In the reported cases, from Ehrisman v. East Harrisburg City Pass. Ry. Co., 150 Pa. 180, down to Burke v. Union Traction Co., supra, there can be found no clearer case of contributory negligence. From the dilemma in which the plaintiff has placed himself not even the testimony of his witness, Collins, can extricate him. In what that witness said as to material matters he was so clearly mistaken, and his testimony was so manifestly incorrect, that the court would have been fully justified in instructing the jury to disregard it, if the case had been submitted to them: Bornscheuer v. Consolidated Traction Co., 198 Pa. 332.
Judgment affirmed.